PER CURIAM
(En reconsideración)
Resolvemos la moción de reconsideración presentada por el Partido Acción Civil de nuestra Opinión en P.A.C. v. E.L.A. I,, 150 D.P.R. 359 (2000), que sostuvo la constitucio-nalidad de los Arts. 3.001(3) y 3.002 de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, 16 L.P.R.A. sees. 3101(3) y 3102. Con el bene-ficio de la comparecencia de las partes a la vista oral, así como de los alegatos y documentos sometidos, se deniega la móción de reconsideración.
l — l
El 25 de febrero de 2000, mediante Opinión del Tribunal, sostuvimos la constitucionalidad de los Arts. 3.001(3) y 3.002 de la Ley Electoral de Puerto Rico, supra. Conclui-mos que dichas disposiciones, las cuales requieren que un abogado-notario certifique las peticiones de endosos de las agrupaciones políticas que aspiran a convertirse en parti-dos por petición, y que las peticiones sean presentadas ante la Comisión Estatal de Elecciones dentro de siete (7) días de su recolección, no violan la doctrina constitucional de acceso a la papeleta electoral. Indicamos, además, que las referidas disposiciones tampoco contravienen la cláu-súla de igual protección de las leyes.
Oportunamente, el Partido Acción Civil presentó Mo-ción de Reconsideración en la cual nos solicitó que declará-ramos la inconstitucionalidad de las disposiciones impug-nadas por considerar que era aplicable al caso de marras, como un mínimo constitucional, lo resuelto en Meyer v. Grant, 486 U.S. 414 (1988), y Buckley v. American Constitutional Law Foundation, 525 U.S. 182 (1999).
Además, presentó una solicitud de vista oral, a la cual accedimos. Simultáneamente concedimos a las partes un término para que compareciesen e ilustrasen a esta Curia, *809respecto a remedios alternos y la viabilidad de que otros funcionarios juramentaran endosos de inscripciones de partidos por petición.
En su comparecencia ante nos, el Partido Acción Civil argumentó que al amparo de Meyer v. Grant, supra, y Buckley v. American Constitutional Law Foundation, supra, el único mecanismo alterno constitucionalmente permisible es la utilización de voluntarios que no sean abogados, en la recolección y juramentación de los endosos de inscripción.
Por su parte, el Estado Libre Asociado y la Comisión Estatal de Eleccionés señalaron que en atención al interés importante de atender la integridad del proceso electoral, sólo funcionarios que poseyeran un grado de veracidad en las certificaciones que juramentan, que fuese análogo al de un abogado-notario, podían ser considerados como posibles funcionarios alternos en la juramentación de los endosos de inscripción de los partidos por petición. Dichos funcio-narios, de acuerdo con el Procurador General y la Comisión Estatal de Elecciones, son los Jueces de la Rama Judicial y los Secretarios de los Tribunales.
Señalaron, además, en su comparecencia las consecuen-cias que la entrada de partidos políticos nuevos representa en cuanto al financiamiento y la forma de operación del aparato electoral puertorriqueño. De acuerdo con la Comi-sión, el costo de operación del sistema electoral es de aproximadamente cuarenta millones de dólares ($40,000,000) por cada partido durante el cuatrienio, y cada partido nuevo que se inscribe representa otro tanto. Dicha cantidad se desglosa en lo asignado por el Fondo Electoral, además de los gastos operacionales que implica cada nuevo partido: un Comisionado Electoral con sus ayu-dantes, un representante en cada una de las Juntas de Inscripción Permanente, con su equipo y espacio de tra-bajo, ocho supervisores y el personal de balance.(1)
*810Respecto al historial electoral del Partido Acción Civil, la Comisión certificó que el Partido Acción Civil quedó cer-tificado el 20 de mayo de 1998, y que para la fecha de 25 de marzo de 2000, solamente había presentado treinta y cinco (35) endosos, de los cuales treinta (30) habían sido valida-dos y cinco (5) habían sido rechazados.
La Comisión también certificó que el Partido Laboral Unidad Social, el cual fue certificado el 15 de marzo de 1998, es decir dos (2) meses antes que el Partido Acción Civil, para el 29 de marzo de 2000 había presentado un total de treinta y tres mil setecientos sesenta y nueve (33,769) endosos, de los cuales veintinueve mil ochocientos noventa y cuatro (29,894) habían sido validados, mil ciento treinta y nueve (1,139) habían sido rechazados y dos mil setecientos treinta y seis (2,736) quedaban pendientes de validación.
II
La vista argumentativa solicitada por el Partido Acción Civil se llevó a cabo el 31 de marzo de 2000. Las partes tuvieron oportunidad de hacer su exposición, así como de contestar las preguntas sometidas por esta Curia, y de re-futar los argumentos presentados por la otra parte.
El propósito de la celebración de dicha vista fue dar la oportunidad al Partido Acción Civil de demostrar las dili-gencias llevadas a cabo en el proceso de inscripción del partido, para que a la luz de los esfuerzos realizados, pu-diésemos reexaminar si el requisito de la intervención notarial era uno severo u oneroso.
*811Examinada cuidadosamente la comparecencia del Par-tido Acción Civil, así como su contestación a nuestras pre-guntas y lo expresado en su turno de refutación, es forzoso concluir que no nos ha demostrado que llevó a cabo una diligencia razonable para lograr la inscripción del partido. Más aún, el expediente demuestra ausencia de un grado mínimo de esfuerzo, así como una tendencia a depender exclusivamente de la litigación, con el propósito de lograr la inscripción del partido. Veamos.
A. La recolección de endosos
Durante la vista celebrada el Tribunal indagó específi-camente sobre las gestiones o los esfuerzos hechos por el Partido Acción Civil para lograr su inscripción.
Uno de los argumentos principales del Partido Acción Civil fue que el sistema actual impide que el presidente del partido o sus familiares o amigos puedan recolectar endo-sos, en vista de que esto tienen que hacerlo los notarios. Indicó que había sometido seis (6) declaraciones juradas de abogados que sostienen que sería muy oneroso para ellos abandonar su práctica para autenticar los endosos requeridos. La Comisión Estatal de Elecciones señaló que el Partido Acción Civil no había provisto prueba a los efec-tos de que no había podido recolectar los endosos porque los notarios se habían negado a hacerlo.
Por su parte, la Comisión distinguió entre la recolección de endosos y la autenticación de las firmas de los endosantes. Los miembros o los voluntarios del partido pueden solicitar o recolectar los endosos, nada les impide hacerlo. Ahora bien, una vez el endosante accede a dar su endoso, tendrá que firmarlo en presencia de un notario público.
La Comisión señaló, y el Partido Acción Civil aceptó, que a la fecha de la vista el Partido solamente había some-tido treinta (30) endosos válidos ante la Comisión. Dichos endosos fueron sometidos en septiembre de 1998. La repre-*812sentación legal del Partido Acción Civil aclaró que él era quien había recogido y notarizado los endosos durante un período de cuatro (4) horas. El Partido Acción Civil aceptó que, a partir de esa fecha, no había hecho gestión alguna para conseguir endosos, por haber enfocado sus esfuerzos en impugnar en los tribunales la validez de la Ley Electoral de Puerto Rico.
La Comisión Estatal señaló, además, que a pesar de que este Tribunal le reconoció al Partido Acción Civil el derecho a obtener, mediante pago, copia de las listas electorales, P.A.C. v. C.E.E., 149 D.P.R. 244 (1999), a la fecha de la vista no las había solicitado a la Comisión.(2) El Partido Acción Civil respondió que no habían buscado las listas electorales en atención a su costo, y al hecho de que dicho asunto estaba íntimamente relacionado con la controversia en el caso de autos.
B. La base electoral del Partido Acción Civil
El Tribunal indagó sobre la base electoral del Partido Acción Civil, es decir el apoyo popular con que cuenta dicha agrupación política. El Partido Acción Civil señaló que en Puerto Rico existen cuatrocientos mil (400,000) votan-tes no inscritos quienes podrían constituir su apoyo o base electoral. También señaló que como su plataforma pro-mueve la fórmula de la libre asociación, podrían contar con el apoyo de los cuatro mil (4,000) electores que votaron por esta alternativa en el plebiscito de 1999. Finalmente indicó que, una encuesta, llevada a cabo antes de la celebración del plebiscito de 1998, reveló que la fórmula de la libre asociación contaba con el apoyo de un quince por ciento (15%) de los encuestados.
*813Por su parte, la Comisión Estatal de Elecciones señaló que el Partido Acción Civil además de haber sometido sólo treinta endosos ni siquiera había presentado un listado de electores que lo apoyen, como evidencia de su pujanza electoral.(3)
C. La diferencia en la regulación de candidatos a prima-rias o candidatos independientes y las agrupaciones políti-cas que interesan lograr la inscripción como partidos polí-ticos
El Partido Acción Civil señaló que solicitaba que se le permitiera utilizar notarios ad hoc para la certificación de los endosos. El Tribunal indagó cuáles eran las razones para permitir la utilización de notarios ad hoc en el caso de los candidatos a primarias y candidatos independientes, y no en el caso de los partidos por petición.
La Comisión señaló que existe una diferencia fundamental entre las consecuencias que' acarrea cada proceso. La diferencia fundamental estriba en que las agrupaciones políticas que interesan ser certificadas como partidos polí-ticos una vez someten los correspondientes endosos y éstos son validados, tienen unos derechos y prerrogativas que no tiene un candidato independiente o candidato a primarias. Sostuvo que merece enfatizarse el hecho de que una vez se logra la inscripción del partido, éste tiene derecho a fondos públicos. Por ejemplo, tiene derecho a participar del Fondo Electoral,(4) tiene derecho a un Comisionado Electoral y a tener un representante en cada Junta de Inscripción Per-manente, empleados cuyos sueldos se pagan con fondos *814públicos.(5) Señaló que esto es así porque en Puerto Rico, a diferencia de los estados americanos, se subvencionan los partidos políticos con fondos públicos. Por el contrario, el candidato a primarias o el candidato independiente no es acreedor de tales derechos.
La Comisión Estatal de Elecciones también señaló que la diferencia en trato se justifica porque el término que tienen los candidatos independientes y los candidatos a primarias para someter los endosos que requiere la ley es de dos (2) meses. Por el contrario, las agrupaciones políti-cas que buscan la certificación como partidos políticos tie-nen un periodo de tres años y medio (3V2) para someter los endosos correspondientes.
Por último, la Comisión indicó que el único cedazo que existe en el caso de los endosos de las agrupaciones políti-cas en proceso de inscripción como partidos, es la certifica-ción por el notario. A diferencia de esto, respecto a los can-didatos a primarias y los candidatos independientes, existen unos cedazos o filtros adicionales. Así, por ejemplo, en el caso de los candidatos a primarias, el partido al cual pertenecen ya es un partido inscrito, es decir ha demos-trado un apoyo dentro del electorado. El candidato prima-rista pasa, en primer lugar por el proceso interno de su partido, en el cual tiene que demostrar que cuenta con un respaldo significativo a través de los votos de los electores de ese partido. De resultar victorioso en las primarias pasa por el cedazo final de las elecciones generales.
D. Remedio solicitado
El Partido Acción Civil rechazó expresamente el reme-dio de que jueces o secretarios de los tribunales autenti-quen las firmas de los endosantes. También rechazó la al-ternativa propuesta en el voto disidente del Juez Asociado *815Señor Negrón García en P.A.C. v. E.L.A., supra, de que empleados de las Juntas de Inscripción Permanente de la Comisión actúen como notarios ad hoc. El Partido Acción Civil solicitó que se le permita la certificación de endosos por los miembros del partido, sin necesidad de que inter-vengan en el proceso notarios o funcionarios públicos. Ra-zonó que el Estado cuenta con varios mecanismos para combatir el fraude, como son el procesamiento penal por los delitos de fraude o peijurio y la posible descertificación del candidato o partido que haya logrado su inscripción fraudulentamente.
h-1 h-H HH
Examinados minuciosamente los autos, así como la comparecencia del Partido Acción Civil en la vista argu-mentativa del pasado 31 de marzo, nos es forzoso concluir que el Partido Acción Civil no ha demostrado tener un ge-nuino interés en lograr la inscripción de dicha agrupación como partido por petición.
Son varios los hechos que nos mueven a esta conclusión: que en el tiempo transcurrido desde su certificación hasta el presente haya solamente presentado ante la Comisión treinta (30) endosos válidos, los cuales, según su propia admisión, fueron certificados por un sólo notario durante el transcurso de cuatro (4) horas; que tras litigar hasta este Foro el asunto de las copias de las listas electorales, con el consabido esfuerzo y costo que ésto conlleva tanto para las partes como para el sistema judicial, no hayan recogido dichas copias; la ausencia de un listado de electores dis-puestos a endosar el Partido; la “renuncia” a última hora y como último recurso a la participación en el Fondo Electoral; su negativa a considerar mecanismos alternos para la certificación de endosos por los notarios, que por tratarse de funcionarios públicos cuenten con un grado de confiabi-lidad mayor que los miembros del propio partido. Todo esto *816nos lleva a determinar que el Partido Acción Civil no ha demostrado una diligencia razonable en la defensa del in-terés concreto que pretende litigar.
Las peticiones de endosos presentadas por el Partido Acción Civil ante la Comisión representan un .003% de los noventa y siete mil setecientos ochenta y cuatro (97,784) endosos requeridos para su inscripción. Usando los núme-ros suministrados por la representación legal del Partido Acción Civil, a los fines de que en cuatro (4) horas recolectó y notarizó treinta (30) endosos válidos, un simple cálculo matemático nos demuestra que nueve (9) notarios que cer-tifiquen endosos durante ocho (8) horas a la semana, hu-biesen notarizado noventa y ocho mil doscientos ochenta (98,280) endosos durante un período de tres años y medio (3V2), término dispuesto por la Ley Electoral de Puerto Rico para la inscripción de los partidos por petición.
También cabe señalarse que en Puerto Rico existen ciento cuatro (104) precintos electorales. Bastaría con uti-lizar dos (2) notarios por precinto y que cada uno certifi-case quinientos (500) endosos para recolectar ciento cuatro mil (104,000) endosos, lo cual excede el número de endosos requeridos. Para dicha tarea contarían, por supuesto, con los tres años y medio (3V2) dispuestos en la Ley Electoral de Puerto Rico.
Además, de la prueba presentada en la vista debemos concluir que la base electoral con la cual alega contar el Partido Acción Civil es una abstracta e hipotética. A excep-ción de diez (10) declaraciones juradas que constan en el expediente, en las cuales diez (10) miembros del partido expresan que están dispuestos a recoger endosos, el Par-tido Acción Civil no nos ha demostrado que cuenta con el apoyo de personas o grupos identificables, lo cual necesita toda agrupación política que aspira a convertirse en un partido político y a presentar candidatos en todo el País.
*817IV
Nos corresponde finalmente analizar el argumento del Partido Acción Civil de que en el caso de autos son de apli-cación los casos federales de Meyer v. Grant, supra, y Buckley v. American Constitutional Law Foundation, supra. Concluimos que dicha jurisprudencia no apoya la tesis del Partido Acción Civil, y es claramente distinguible de la si-tuación ante nos. Debemos señalar que, a diferencia del caso de autos, en Meyer, supra, y Buckley, supra, los peti-cionarios presentaron ante los tribunales de instancia una extensa prueba, con el propósito de demostrar los esfuerzos realizados, y cómo los requisitos impugnados eran extre-madamente onerosos.
La jurisprudencia citada no versa sobre la regulación de asociaciones políticas en su esfuerzo de lograr acceso a la papeleta electoral, sino de la regulación de propuestas de iniciativa ciudadana, según permitido en el estado de Colorado.(6) En ambos casos, el Tribunal Supremo federal invalidó ciertos requisitos exigidos a los recolectores de en-dosos para iniciativas de legislación popular, por conside-rar que violaban el derecho de libertad de expresión garan-tizado por la Primera Enmienda de la Constitución federal.
Tanto en Meyer v. Grant, supra, como en Buckley v. American Constitutional Law Foundation, supra, el Tribunal concluyó que las restricciones impuestas restringían de modo significativo la comunicación con los posibles electo-res, ya que infringían impermisiblemente la comunicación *818política directa (one on one communication), limitaban el número de personas que podían llevar el mensaje político involucrado, y en consecuencia limitaban la audiencia a la cual podía llegarle el mensaje.
En el caso ante nos, las disposiciones impugnadas no restringen la libertad de expresión de los miembros del Partido Acción Civil. Nada hay en ellas que imponga unas restricciones en cuanto a las personas que pueden llevar el mensaje político esbozado por dicho partido para convencer a ciudadanos inscritos a endosar las peticiones de inscripción, ni quienes pueden actuar como recolectores de endosos. Los miembros del partido están en plena libertad de hacer aquellas expresiones que crean necesarias, así como de difundir su mensaje político en los medios que consideren convenientes. De igual manera, nada les impide que se comuniquen directamente con los posibles electores, es decir que se acerquen a los posibles electores para comunicarles su plataforma política, solicitar su apoyo y pedir que llenen las peticiones de endosos. Todas estas funciones, las cuales son parte integral y central de la expresión política, están disponibles a todos los miembros del partido; éstas no están restringidas a los abogadosnotarios.
Por disposición estatutaria, la función del notario está limitada a la juramentación de las peticiones de inscripción. Es decir, la intervención del notario se limita a la forma en que debe de llevarse a cabo el endoso. Los miembros del Partido Acción Civil, pueden ejercer a cabalidad su derecho de expresión política, contrario a lo ocurrido en Buckley v. American Constitutional Law Foundation, supra. No están impedidos de acercarse a los ciudadanos para transmitir su mensaje político e intentar conseguir su apoyo para lograr la inscripción del partido. De hecho, no existe ningún requisito que limite la capacidad de los miembros del partido a llenar y recolectar los endosos requeridos, con toda la información pertinente, *819menos la firma de la persona. Una vez un ciudadano ma-nifieste su deseo de ayudar en la inscripción, les corres-ponde a los recolectores del Partido Acción Civil, a tenor del requisito de la Ley Electoral de Puerto Rico, hacer las gestiones para que el endoso sea notarizado.(7)
En el caso de Buckley v. Amercan Constitutional Law Foundation, supra, las opiniones concurrentes del Juez Thomas y de la Juez O’Connor, a la cual se unió el Juez Breyer, reconocen que existe una diferencia entre las disposiciones que tienen el efecto de reglamentar directamente el aspecto comunicativo de las peticiones, y aquellas que meramente regulan los mecanismos del proceso electoral. íd., págs. 208 y 214.
Some regulations govern the electoral process by directing the manner in which an initiative proposal qualifies for placement on the ballot. These latter regulations may indirectly burden speech but are a step removed from the communicative aspect of petitioning and are necessary to mantain an orderly electoral process. Accordingly, these regulations should be subject to a less exacting standard of review. Buckley v. American Constitutional Law Foundation, supra, pág. 215, opinión concurrente del Juez O’Connor.
Más aún, la Opinión del Tribunal en Buckley v. American Constitutional Law Foundation, supra, reconoció que es necesario que exista una reglamentación sustancial del proceso eleccionario, si es que éste ha de ser justo y ho-nesto, y que los estados tienen amplia discreción para pro-teger la integridad del proceso electoral. íd., págs. 185 y 191. Expresamente señaló, citando jurisprudencia anterior, que el riesgo de fraude y corrupción que existe en la elección de candidatos no está presente en las votaciones de propuestas de legislación popular. íd., pág. 203.
*820V
En atención a lo anteriormente expuesto, confirmamos nuestra determinación anterior de que las disposiciones de la Ley Electoral de Puerto Rico impugnadas no adolecen de vicio constitucional.
Más aún, de los documentos presentados por la Comi-sión Estatal de Elecciones en cumplimiento de la orden dada en la vista oral por este Tribunal, surge que las dis-posiciones impugnadas no son tan onerosas como para im-posibilitar que una agrupación política que demuestre un grado de diligencia razonable logre acceso a la papeleta electoral.
Según el Informe de Relación de Partidos por Petición presentado ante este Foro el pasado 5 de abril, surge que de 1983 al presente, diez (10) asociaciones políticas solici-taron quedar certificadas ante la Comisión para comenzar el proceso de inscripción como partidos por petición. De estas diez (10), tres (3) lograron su inscripción y participa-ron en el proceso electoral: el Partido Renovación Puerto-rriqueña a nivel de la isla en las elecciones de 1984, el Movimiento Local Viequense, como partido local en las elecciones de 1992, y el Partido Frente Unido Riograndeño como partido local en las elecciones de 1996.
De las siete (7) asociaciones políticas restantes, una, el Partido Democrático Participativo Representativo, no ha podido obtener la certificación de nombre y emblema, por estar este asunto pendiente de litigación en los tribunales. De las otras seis (6) agrupaciones políticas, al presente hay dos (2) pendientes de inscripción: el Partido Laboral Uni-dad Socialista el cual ha presentado treinta y cuatro mil quinientos sesenta y un (34,561) endosos, y el Partido Ac-ción Civil el cual ha presentado treinta y cinco (35) endosos.
Las restantes cuatro (4) asociaciones políticas no logra-ron su inscripción para participar en las elecciones de *8211996. De estas (4) cuatro, cabe señalarse que tres (3) no presentaron petición alguna: el Partido Alternativa, el cual fue autorizado para recoger endosos en diciembre de 1993, el Partido Unión Nacional y el Partido Puertorriqueños por Puerto Rico, los cuales fueron autorizados para recoger en-dosos en febrero de 1996. La otra agrupación restante, el Partido Reformista de Puerto Rico, el cual fue autorizado para recoger endosos en octubre de 1993, presentó mil dos-cientas cuarenta y ocho (1,248) peticiones de las noventa y cuatro mil noventa y cuatro (94,094) requeridas, es decir un uno punto treinta y dos por ciento (1.32%) de los endo-sos requeridos, a pesar de haber tenido más de dos años y medio (2V2) para demostrar que contaba con un apoyo del electorado.
Debemos también, tomar en consideración, el hecho de que el Estado subvenciona los partidos políticos a través del Fondo Electoral, y el costo que supone la participación de cada partido en el esquema operacional de la Comisión Estatal de Elecciones. En nuestra jurisdicción, una vez las agrupaciones políticas logran inscribirse como partidos por petición, tienen derecho a participar en el Fondo Electoral. Dicha cantidad está fijada por ley, independientemente de la suma que el partido haya podido recolectar por su cuenta. Es decir, una vez satisfecho el número de endosos requeridos, los partidos participan en igualdad de condiciones.
Aunque existen diversos mecanismos de financiamiento público de campaña, en el caso nuestro, el sistema provee fondos en bloque a los partidos inscritos. Con el propósito de garantizar que esta subvención se utilice únicamente por las agrupaciones políticas que tienen un poder real de convocatoria entre nuestro electorado, la Ley Electoral de Puerto Rico contiene unos requisitos mínimos de elegibilidad. En ese sentido se ha expresado:
Any program that gives away taxpayer money must include *822some standards to determine who qualifies for the money. Because one of the goals of almost all public subsidy programs is to make it easier for more candidates to run for office, the qualifying provisions cannot be onerous. If it is too easy to qualify, however, the program runs the risk of losing credibility when, for instance, a marginal candidate makes a career of losing elections at public expense or simply too many candidates flood the system. Eligibility requirements may be less crucial in matching fund and rebate or credit programs than they are in block grant programs because the candidate’s subsidy is subjected to a kind of ongoing market test — the candidates will benefit frompublic money only if they are able to raise money on their own. (Enfasis suplido.) E. Daniel, “Subsidizing Political Campaigns: The Varieties and Values of Public Financing”, 1999, http:// www.brennancenter.org/resources/resources_cfrseries.html.
Además, una vez un partido se inscribe tiene derecho a nombrar un Comisionado Electoral y un Comisionado Alterno, y a participar con voz y voto en las deliberaciones de la Comisión Estatal de Elecciones. También tiene derecho a tener un Comisionado Local en cada precinto electoral y a tener el personal de apoyo que de ordinario forma parte de la representación de los partidos en las diferentes dependencias de la Comisión Estatal de Elecciones. Art. 1.004 de la Ley Electoral de Puerto Rico, según enmendada, 16 L.P.R.A. see. 3004 et seq. En fin, la inscripción de un partido lo convierte en parte del organismo gubernamental que dirige el proceso electoral y adquiere por ende unas funciones cuasipúblicas de gran importancia en nuestro sistema democrático. P.R.P. v. E.L.A., 115 D.P.R. 631 (1984); Fuster v. Busó, 102 D.P.R. 327 (1974). El requisito impugnado en el caso de autos provee un mecanismo para que el Estado se asegure que las agrupaciones que formen parte de este cuerpo directivo demuestren fehacientemente que realmente constituyen un partido que representa un sector importante del electorado con derecho a participar en las deliberaciones de ese organismo gubernamental.
Por último, debemos señalar que el requisito de la certificación notarial de los endosos, tomando en cuenta el *823historial de fraude político en nuestra jurisdicción, lo que persigue precisamente es ofrecer una garantía de confiabi-lidad que haga innecesario tener que llegar a las medidas drásticas propuestas por el Partido Acción Civil para sal-vaguardar la pureza del proceso electoral, como son la des-certificación de un candidato o de un partido, aun después de celebradas las elecciones.
Si consideramos que de la vista oral celebrada surge que de 1998 al presente, el peticionario solamente ha dedicado cuatro (4) horas al esfuerzo de recoger endosos, es alta-mente cuestionable y preocupante que mediante el reme-dio solicitado pretenda que declaremos inconstitucional al-gunas de las secciones de nuestro esquema electoral que tienen precisamente el propósito de evitar la inscripción indebida de partidos que no tienen apoyo popular.
Por las razones expuestas anteriormente, se deniega la Moción de Reconsideración.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Negrón García emitió opinión disidente. La Juez Asociada Señora Naveira de Rodón disintió sin opinión escrita.

 Durante la vista oral el Tribunal ordenó a la Comisión Estatal de Elecciones que sometiera documentos relevantes al presupuesto de la Comisión y sobre las *810agrupaciones que han solicitado quedar certificadas para comenzar el proceso de inscripción como partidos por petición desde el 1983 al presente.
De los documentos sometidos por la Comisión en cumplimiento de dicha orden surge que el costo anual de la representación de un partido político en las diferentes estructuras de la Comisión es de cinco millones seiscientos mil cuatrocientos setenta y siete ($5,600,477) en cada año que no sea electoral, y de trece millones ochocientos mil cuatrocientos setenta y siete ($13,800,477) en el año preelectoral.


 La representación legal del Partido Acción Civil argumentó que no habían recogido las listas electorales porque la Comisión les estaba cobrando mil ochocientos dólares ($1,800) por ellas. La representación legal de la Comisión respondió que ésa es la cantidad que se cobra a todo aquel que solicita las listas, y que dicha cantidad es el costo de reproducción de las listas.


 Debemos señalar que lo único que consta en autos que podamos interpretar como prueba del apoyo popular con el que consta el Partido Acción Civil son diez (10) declaraciones juradas de personas que son miembros del Partido Acción Civil en las cuales declararon que están dispuestos a recoger endosos para inscribir el partido.


 A pesar de que en varias ocasiones durante la vista la representación legal del Partido Acción Civil señaló la necesidad e importancia de participar del Pondo Electoral, al final de la vista señaló que estaba autorizado por su cliente para renun-ciar a su participación del Fondo Electoral.


 La Comisión reiteró en su exposición argumentativa lo expresado en su com-parecencia sobre el costo al erario que representa un nuevo partido.


 En Meyer v. Grant, 486 U.S. 414 (1988), el Tribunal Supremo federal invalidó una disposición que prohibía que los recolectores de endosos para impulsar iniciati-vas de legislación popular recibiesen una compensación económica. En Buckley v. American Constitutional Law Foundation, 525 U.S. 182 (1999), se invalidó el requi-sito de que los recolectores de endosos para impulsar iniciativas de legislación popular tuviesen que ser electores inscritos; que se les requiriese usar en su vestimenta una identificación con su nombre; y que obligaba a los propulsores de la legislación popular a informar el nombre y la dirección de los recolectores de endosos, y la cantidad de dinero que se le había pagado por su trabajo.


 Para ello pueden valerse de diversos métodos: pueden enviar o llevar a los electores a las oficinas de los notarios; pueden tener un notario que los acompañe en sus campañas de recolección de endosos; pueden localizarse en lugares estratégicos y de acceso público con personal que lleve el mensaje político y solicite los endosos, y simultáneamente tener notarios que juramenten los endosos, etc.